NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



REINA FONSECA,                             )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D18-1493
                                           )
REEMPLOYMENT ASSISTANCE                    )
APPEALS COMMISSION and                     )
MARRIOTT HOTEL SERVICES, INC.,             )
                                           )
             Appellees.                    )
                                           )

Opinion filed May 10, 2019.

Appeal from the Reemployment Assistance
Appeals Commission.

Jason H. Clark, West Palm Beach, for
Appellant.

Amanda L. Neff, Deputy General Counsel,
Tallahassee, for Appellee Reemployment
Assistance Appeals Commission.

No appearance of Appellee Marriott Hotel
Services, Inc.


PER CURIAM.


             Affirmed.


VILLANTI, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.